     Case 1:04-cv-00798-PLF-GMH Document 1259 Filed 04/30/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  ) Civil Action No. 1:04-cv-00798-PLF
                        v.                        )
                                                  )
                                                  )
 ALL ASSETS HELD AT BANK JULIUS                   )
 BAER & COMPANY, LTD., GUERNSEY                   )
 BRANCH, ACCOUNT NUMBER 121128,                   )
 IN THE NAME OF PAVLO                             )
 LAZARENKO, LAST VALUED AT                        )
 APPROXIMATELY $2 MILLION IN                      )
 UNITED STATES DOLLARS, ET AL.,                   )
                                                  )
        Defendants.                               )


                        MOTION FOR SUMMARY JUDGMENT ON
                         STATUTE OF LIMITATIONS GROUNDS

       Pursuant to 19 U.S.C. § 1621 and 18 U.S.C. § 981(k), Claimants Lecia and Ekaterina

Lazarenko (the “Lazarenko Children”) submit this motion for summary judgment on statute of

limitations grounds. Claimants seek summary judgment on the account identified in ¶ 5(b) of the

Amended Complaint.

       The Government’s claims for forfeiture of the funds held in the Balford Trust are time-

barred because it knew about the facts giving rise to the Complaint and the transfers into the

Balford Trust more than five years before filing the Complaint. As set forth in the attached

declaration of Emily Beckman, the Government had knowledge of the four “schemes” in the

Complaint and the transfers into the Balford Trust before May 14, 1999, five years before the

Government filed the Verified In Rem Complaint. The Government also knew about the

schemes that were first identified in ¶ 50 of the Verified In Rem Amended Complaint, more than

five years before it moved for leave to amend the complaint. The Government also knew about
     Case 1:04-cv-00798-PLF-GMH Document 1259 Filed 04/30/20 Page 2 of 3



the relationship between the property and the alleged unlawful activity more than two years

before it filed its complaint to forfeit the Balford Trust. It had copies of the Balford Trust bank

records more than two years before it filed the Complaint.

        As discussed in Claimants’ memorandum of points and authorities, the statute of

limitations is not tolled because the funds were deposited at a foreign financial institution that

had an interbank account in the United States at all relevant times. Hence, the funds are

“deemed” to be deposited in the United States.

        The Court should also enter an order pursuant to Fed. R. Civ. P. 54(b) for the Credit

Suisse (Guernsey) accounts which are the subject of this motion. This motion seeks “a decision

upon a cognizable claim for relief, and [is] ‘final’ in the sense that it is ‘an ultimate disposition of

an individual claim entered in the course of a multiple claims action.’” Curtiss-Wright Corp. v.

Gen. Elec. Co., 446 U.S. 1, 7 (1980) (quoting Sears, Roebuck & Co. v. Mackey, 351 U.S. 427,

436 (1956)).

        WHEREFORE, this Court should grant summary judgment on the six remaining claims,

and the Court should enter a final order pursuant to Fed. R. Civ. P. 54(b).

                                                Respectfully submitted

                                                /s/ Emily Beckman
                                                Emily Beckman
                                                King Campbell Poretz
                                                108 N. Alfred Street
                                                Alexandria, VA 22314
                                                Phone: (703) 683-7070
                                                emily@kingcampbell.com
                                                Attorneys for Lecia and Ekaterina Lazarenko
     Case 1:04-cv-00798-PLF-GMH Document 1259 Filed 04/30/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I electronically filed the foregoing document with

the clerk of the court for the U.S. District Court for the District of Columbia, which has caused a

notice of electronic filing to be served on all parties of record consistent with Fed. R. Civ. P. 5.


                                               /s/ Emily Beckman
